Citation Nr: 1544395	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-06 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus and/or medications taken to treat service-connected disabilities.  

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.  

3.  Entitlement to a rating in excess of 30 percent prior to August 6, 2010, and in excess of 50 percent thereafter for depression with posttraumatic stress disorder (PTSD) and anxiety (previously characterized as PTSD).  

4.  Entitlement to an initial rating in excess of 30 percent from December 1, 1994 to February 4, 2009, and a rating in excess of 60 percent from February 4, 2009 to July 20, 2010, for coronary artery disease (CAD).  

5.  Entitlement to an effective date prior to January 4, 2007, for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  

ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2010 and March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In regard to the issues on appeal, the Board notes that, while the Veteran initially entered a notice of disagreement as to the denial of compensation for several disabilities that were addressed in the rating decisions noted above, he only perfected an appeal as to the five issues reflected on the title page of this decision.  See January 2013 statements of the case; VA Form 9s dated February 2013.  Accordingly, only those issues noted on the title page of this decision are properly before and were certified to the Board for adjudication.  See June 2014 VA Form 8s.  

On both of his February 2013 VA Form 9s, the Veteran requested a Board hearing be conducted at his local RO.  Notice of the scheduled hearing was sent to the Veteran's address of record in September 2014 and was not returned as undeliverable; however, the Veteran failed to report for the hearing.  He has not requested that a new hearing be conducted or provided good cause in support of any such requested.  As such, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Board notes that the Veteran was most recently represented by Attorney David Huffman in this appeal.  See January 2011 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  In September 2014, the RO informed the Veteran that Attorney Huffman is no longer accredited to represent claimants in claims before VA and that he could seek other representation or proceed without representation.  The letter also advised the Veteran that, unless he informed VA otherwise, the RO would continue to process his claim.  To date, the Veteran has not designated another individual or Veterans Service Organization as his representative.  Therefore, the Board recognizes the Veteran as proceeding pro se in this appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, which contains VA treatment records dated from September 2010 to November 2012, which were not considered by the Agency of Original Jurisdiction (AOJ) in each of the statements of the case issued in January 2013.  While the Veteran has not waived initial AOJ consideration of this evidence, as this appeal is being remanded for further development, the AOJ will have the opportunity to review such documents on remand.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

For reasons explained below, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the January 2010 informal claim from which this appeal arises, the Veteran reported that he is considered fully disabled by the Social Security Administration (SSA).  The Veteran did not specifically indicate for which disability (or disabilities) he is receiving SSA disability benefits, but the Board finds probative that he is seeking service connection, as well as increased compensation benefits, for several disabilities, which he has asserted prevent him from being unable to work.  The evidentiary record does not contain the decision granting SSA disability benefits or the medical records upon which the SSA benefits were granted.  Nor does it appear that VA has attempted to obtain the Veteran's SSA records.  

As a result, the Board cannot determine that no reasonable possibility exists that the SSA records are relevant to each of the claims on appeal, particularly given that the Board must consider whether evidence of unemployability has been submitted in conjunction with an increased rating claim and any SSA records may contain information and evidence relevant to the service connection claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   Accordingly, this appeal must be remanded in order for VA to attempt to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

In addition, while the evidentiary record contains treatment records from the Clarksburg, West Virginia, VA Medical Center (VAMC) dated from 2010 to 2012, the Board notes that the last VA treatment record associated with the claims file is dated in November 2012.  Given that the records associated with the record document treatment the Veteran has received for his service-connected CAD and psychiatric disorder, as well as hypertension, the Board finds that any outstanding VA treatment records may likely contain information and evidence relevant to the claims on appeal.  Therefore, on remand, the AOJ will be requested to obtain any outstanding VA treatment records dated from November 2012 to the present.

While this appeal is on remand, to ensure that all due process requirements are met and that the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence in support of each claim on appeal, including specifically any evidence showing a diagnosis of erectile dysfunction (which is not currently shown in the evidentiary record).  See 38 U.S.C.A. § 5103(b)(1).

Finally, in the readjudication of the Veteran's claims, the AOJ should consider the entirety of the evidence, to include VA treatment records dated from September 2010 to November 2012 contained in Virtual VA.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all health care providers who have treated his claimed erectile dysfunction, hypertension, and service-connected coronary artery disease and depression disabilities since January 2010.  The Veteran should be specifically requested to identify and/or submit any evidence showing he has been diagnosed with erectile dysfunction since January 2010.  

If any such private records are identified, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. Request from the SSA all records related to the Veteran's claim for disability benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.  If the SSA records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Obtain the Veteran's treatment records from the VA Medical Center in Clarksburg, West Virginia, and its affiliates dated from November 2012 to the present.  All efforts to obtain this evidence must be fully documented in the claims file.  All reasonable attempts should be made to obtain such records.  If the VA treatment records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (including scheduling the Veteran for updated VA examinations or obtaining addendum medical opinions), the Veteran's claims should be readjudicated based on the entirety of the evidence, to include VA treatment records dated from September 2010 to November 2012 contained in Virtual VA.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




